NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



STATE OF FLORIDA,                            )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-4089
                                             )
JOHN E. GRANVILLE,                           )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 5, 2018.

Appeal from the Circuit Court for Pinellas
County; Michael F. Andrews, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Laurie Benoit-Knox,
Assistant Attorney General, Tampa, for
Appellant.

Howard L. Dimmig, II, Public Defender,
and Tosha Cohen, Assistant Public
Defender, Bartow, for Appellee.



PER CURIAM.


             Affirmed.


CASANUEVA, BLACK, and BADALAMENTI, JJ., Concur.